Citation Nr: 1821054	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-28 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee condition, to include as secondary to left knee patellar tendonitis.

2.  Entitlement to service connection for a right knee condition, to include as secondary to left knee patellar tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


ORDER

New and material evidence having been received, the claim for service connection for a right knee condition is reopened; the claim is granted to this extent only.


FINDINGS OF FACT

1.  A September 1980 rating decision denied service connection for right knee trauma residuals.  The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one-year appellate period.

2.  The evidence associated with the claims file subsequent to the September 1980 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision is final. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of service connection for a right knee condition has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a), (c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the United States Navy from July 1974 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran withdrew his request for a Board hearing in September 2016.

The issue(s) of entitlement to service connection for a right knee condition, to include as secondary to left knee patellar tendonitis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

New and Material Evidence

The Veteran seeks to reopen his service connection claim for a right knee condition.

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted, and material evidence is evidence that, by itself or when considered with previous evidence, relates to an unproven fact necessary to substantiate the claim. Id. Newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

The Veteran was denied service connection for right knee trauma residuals in a September 1980 rating decision as there was no evidence of a right knee condition shown during service.  He did not appeal, so the decision is final.  38 C.F.R. §§ 3.140, 3.156(c), 20.302, 20.1103.

The Board must initially determine whether new and material evidence has been submitted to reopen the service connection claims prior to addressing the claims on their merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the September 1980 rating decision consisted of service treatment records and an August 1980 VA examination.

Evidence received since the rating decision includes VA treatment records for right knee degeneration and a November 2011 VA examination of the Veteran's right knee.  This evidence is new as it was not previously submitted to agency decision makers, and material as it addresses the unestablished facts of aggravation by either service or a service connected disability.  Significantly the Veteran has contended that the right knee is secondary to the service-connected left knee.  VA treatment records do reflect evidence of an antalgic gait. It is not redundant and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.  Therefore, reopening of the claims for service connection for a right knee condition is warranted.


REMAND

This case requires remand to obtain a new VA examination and an addendum opinion.

The November 2011 VA examiner provided an opinion as to whether the Veteran's right knee condition was caused by his service-connected left knee condition, but not as to whether it was aggravated by the left knee condition. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b)).

Accordingly, the case is REMANDED for the following actions:

1.  After contacting the Veteran and/or his representative to obtain the appropriate authorizations and inquire about any outstanding relevant medical records not currently in the file, request treatment records from any source the Veteran identifies and obtain any VA treatment records not currently in the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After any additional records have been included in the claims file, schedule the Veteran for a VA examination with the November 2011 examiner, or, if unavailable, another suitably qualified examiner, to determine the nature and likely etiology of any right knee disability.  The examiner should review the entire claims file.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

The examiner should comment on any lay statements the Veteran makes about his symptoms, and should provide opinions on the following issues:

(a)  Whether any current right knee condition is at least as likely as not related to service; whether it was chronic in service; whether it manifested to a compensable degree within the presumptive period of one year following service; or whether there is continuity of symptomatology from the Veteran's in-service injury;

(b)  Whether any current right knee condition is at least as likely as not caused by a service-connected disability such as left knee patellar tendonitis;

(c) Whether any current right knee condition is at least as likely as not aggravated by a service-connected disability such as left knee patellar tendonitis.

The examiner must discuss the VA treatment records and prior examinations documenting an antalgic gait.

For all opinions provided, the examiner must provide a detailed rationale.

3.  Then, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


